828 S.W.2d 12 (1992)
Jim Bob WEATHERFORD, Appellant,
v.
The STATE of Texas, Appellee.
No. 230-92.
Court of Criminal Appeals of Texas, En Banc.
April 15, 1992.
John H. Hagler (on appeal only), Dallas, for appellant.
Ernie B. Armstrong, Dist. Atty., and Dana W. Cooley, Asst. Dist. Atty., Snyder, Robert Huttash, State's Atty. and Carl E.F. Dally, First Asst. State's Atty., Austin, for the State.
Before the court en banc.

OPINION ON STATE'S PETITIONS FOR DISCRETIONARY REVIEW
PER CURIAM.
A jury convicted appellant of theft of oilfield property. The court found the enhancement allegation to be true and assessed punishment at confinement for forty years. The Court of Appeals reversed the conviction. Weatherford v. State, 822 S.W.2d 217 (Tex.App.Eastland, 1991). The State, through the District Attorney of Scurry County and the State Prosecuting Attorney, filed petitions for discretionary review contending that the Court of Appeals failed to address the State's initial reply to appellant's points of error concerning the search and seizure of property from appellant's oilfield property and business office. The State had argued that appellant *13 had not preserved any error for appellate review. The State contends that its argument is dispositive of the case and the Court of Appeals erred by not addressing it. See Tex.R.App.Proc. 90(a). The State also contends that the Court of Appeals failed to conduct a harm analysis under Tex.R.App.Proc. 81(b)(2) after finding the search and seizure to have been improper.
The Court of Appeals sustained appellant's search and seizure points without addressing the State's contention that such issues were not preserved for appellate review. Further, the court did not conduct a harmless error review. Therefore, we summarily grant grounds one and five of the District Attorney's petition for discretionary review and grounds one and four of the State Prosecuting Attorney's petition. See Rules 81(b)(2) and 90(a). The judgment of the Court of Appeals is vacated and the case is remanded to the Court of Appeals to consider the State's grounds so mentioned.